Title: To Benjamin Franklin from L. Bauchot, 15 March 1779
From: Bauchot, L.
To: Franklin, Benjamin


Monsaigneur
à Nantes ce 15 Mars 1779
L’ors que j’us Le Bonheur de vous presanté Les deux ameriquin que j’avais aidér à déserté de douvre a Calais, dans une petite enbarcation, La bonté avec Lequel vous nous Resute, me prouvat Combien votre, ame, Généreusse: Etai Suseptible de Soulagér Les Malheur. J’avais Subit Le meme Sort que Mr. Marchante que vous envoiate à donquerq pour Commendeé une fregade Et en Reconnoissance des petis Service que je Luy avait Rendûs il mavait promis Le poste de Segond Capitainne avec Luy— je n’est Reçus aucunne nouvelle depüis. Et Comme vous faite Beaucoup darmement à Nantes, pour vos Colonnïes, puije me flatée, Monsaigneur, dune Lêtre de Recommendation pour Mer: peltie dudoyée, ou D’acostas frers: Mes armasteurs j’atant tous de votre bienveillance, trop heureux de trouvér L’occasion De vous Marquér mon Zele:
Et Le profonde Respecte: avec Lequel J’ai L’honneur D’être Monsaigneur Votres humble Et tres obeisant Serviteur
L: Bauchot
 
Addressed: A Monseigneur / Monseigneur De Franclin / Ministre Plenipotentier Des Colonie / hunie De La Merique / A Paris
Endorsed: Bauchot
Notation: Bauchot 15 Mar 1779
